Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-9-2008

USA v. Anderson
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-2954




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"USA v. Anderson" (2008). 2008 Decisions. Paper 870.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/870


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                 NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                       No. 06-2954


                            UNITED STATES OF AMERICA

                                             v.

                                  RAFIQ ANDERSON,
                                          Appellant


                      Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                            (D.C. Criminal No. 02-cr-00421)
                  District Court Judge: Honorable Bruce W. Kauffman


                       Submitted Under Third Circuit LAR 34.1(a)
                                     July 3, 2008

                Before: RENDELL, SMITH and FISHER, Circuit Judges.

                                   (Filed: July 9, 2008)


                               OPINION OF THE COURT


RENDELL, Circuit Judge.

       Rafiq Anderson appeals his conviction for possession of more than five grams of

cocaine base with intent to distribute in violation of 21 U.S.C. §§ 841(a)(1) and

841(b)(1)(B) and possession of a firearm in furtherance of a drug trafficking crime in
violation of 18 U.S.C. § 924(c)(1)(A). On appeal, he argues that the District Court erred

in denying his motion to suppress. For the reasons that follow, we will affirm the denial

of the motion to suppress and uphold the jury’s verdict of conviction.

       Because we write for the parties, we set out only those facts which are pertinent to

our analysis. Anderson was arrested at his home pursuant to a valid arrest warrant on

April 2, 2002. After arresting Anderson and detaining him in the rear of an Alcohol

Tobacco and Firearms (“ATF”) squad car, ATF agents obtained permission from

Eddrenna Turner, Anderson’s aunt and the owner and co-occupant of the home, to search

the home. Turner signed a Department of Treasury Consent to Search Form. During this

search, agents found a locked safe in Anderson’s room. The safe was brought to the

living room where all of the members of the household, with the exception of Anderson,

were gathered. Each denied ownership of the safe.

       The agents then asked Anderson if he owned the safe. Anderson, who had not yet

been read his Miranda rights, denied ownership. Anderson was subsequently taken to the

ATF office and given Miranda warnings. Thereafter, the agents asked Anderson on three

additional occasions if he owned the safe; he denied ownership each time. The agents

then forcibly opened the safe and discovered approximately 6.1 grams of cocaine base

(crack), $1,066 in cash, one loaded handgun whose serial number had been scratched off,

clear plastic baggies (with and without crack residue), a digital scale, and Anderson’s

social security card and birth certificate.



                                              2
       On July 17, 2002, a grand jury in the Eastern District of Pennsylvania returned an

indictment charging Anderson with one count of possession of more than five grams of

cocaine base with intent to distribute in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(B)

and one count of possession of a firearm in furtherance of a drug trafficking crime in

violation of 18 U.S.C. § 924(c)(1)(A).

       Anderson filed a motion to suppress the evidence found in the safe. The District

Court denied the motion, reasoning that the search of the house was conducted subject to

valid consent and that, although consent did not extend to the search of the safe,

Anderson had abandoned the safe and could claim no privacy interest in it. Anderson

then proceeded to trial and was found guilty of both charges by a jury.

       On June 1, 2006, the District Court imposed a within-guidelines sentence of 160

months’ imprisonment, a term of five years’ supervised release, a $1,000 fine, and a $200

special assessment. Anderson filed this timely appeal.

       On appeal, Anderson contends that the District Court erred in denying his motion

to suppress.1 First, he argues that evidence found in the safe should have been suppressed

because the agents’ warrantless search of his room was conducted without his consent or

exigent circumstances and was therefore unlawful. This argument is without merit. The

Fourth Amendment permits law enforcement officers to search a home without a warrant


  1
   We review the denial of a motion to suppress for clear error as to the underlying
factual findings and conduct plenary review of the application of the law to those facts.
United States v. Perez, 280 F.3d 318, 336 (3d Cir. 2002).

                                             3
when an individual with “authority” over the premises voluntarily consents to the search.

Georgia v. Randolph, 547 U.S. 103, 109 (2006). A third-party has common authority

over property when he or she has mutual use of or a substantial interest in it. See United

States v. Matlock, 415 U.S. 164, 171 n. 4 (1971). Eddrena Turner, a co-occupant of the

home and the only parental figure residing there, had common authority over the property

and free access to Anderson’s room. Because she consented to the search, Anderson’s

argument that the search of his bedroom was illegal fails.

       Second, Anderson argues that, even if the search of the house was valid, the search

of the safe violated his Fourth Amendment Rights. The Fourth Amendment protects

privacy rights where there is a subjective expectation of privacy and society accepts that

expectation as objectively reasonable. California v. Greenwood, 486 U.S. 35, 39 (1988).

Here, it is undisputed that the agents could not rely on Turner’s consent to search the safe

and Anderson had a reasonable expectation of privacy in the safe. The government

contends, however, that Anderson voluntarily abandoned any interest in the safe through

his repeated denials of ownership, and, thus, it was not subject to Fourth Amendment

protection, and the agents did not need a warrant or consent to validly search it. See Abel

v. United States, 362 U.S. 217, 241 (1960).

       Anderson argues that the District Court erred in finding he had abandoned the safe

because his initial statements denying ownership of the safe were solicited in violation of

Miranda and his Fifth Amendment rights and therefore should have been suppressed and



                                              4
his post-Miranda statements denying ownership should also have been suppressed as

involuntary and the fruit of coercive police behavior. We need not decide if Anderson’s

initial statements should have been suppressed. Even if these statements were

suppressed, Anderson later received a Miranda warning and voluntarily continued to deny

ownership or knowledge of the safe. These later statements are admissible and, taken

alone, constitute abandonment under Abel and justify the search of the safe. See Oregon

v. Elstad, 470 U.S. 298, 314 (1985). Accordingly, the evidence found in the safe is

admissible.

       For the foregoing reasons, we will affirm the denial of the motion to suppress and

uphold the jury’s verdict of conviction.

_______________________




                                            5